DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-24 are currently pending.   Applicant has elected Group I claims 1-15 without traverse in the response filed on 02/16/2021.  This office action is the first office action on the merits of the claims. 

Election/Restrictions
3.	Applicant’s election of Group I claims 1-15 in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  The claim recites “a z average molecular weight of 20,000 g/mol to 500,000”, which should indicate that the 500,000 has a unit of g/mol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1 and 8 the claims recite ”a phosphorous acid group” which renders the claim indefinite as it is not clear what the boundaries of this group are.  It is not clear if this refers to a group of phosphorous acid where the phosphorous atom is bound to at least 3 oxygen atoms or is this refers to any moiety that has is an acid and comprises a phosphorous atom or has some other definition. 
Concerning claims 6 and 13 the claims recites a “divalent, substituted or unsubstituted organic group such as” and then lists several organic group which renders the claim indefinite as it is not clear if the divalent, substituted or unsubstituted organic group is restricted to the listed organic groups or not. 
Concerning claim 10 the claim recites “an anionic salt group containing addition polymer” which renders the claim indefinite as it is not clear if this is an indication that the salt group as a whole must be anionic or if the anionic portion of the salt must be covalently bonded to the addition polymer. 
Concerning claim 15 the claim recites “separately added acid catalyst” which renders the claim indefinite as it is not clear what is meant by “separately added”. Is this a process type limitation indicating that acid catalysts can be present but can not be added after the composition is formed? Is this an indication that there can be no acid catalyst at all? Is this an indication of no acid catalyst that are not part of the curing agent and the addition polymer?
Claims 2-5, 7, 9, 11-14 are rejected as being dependent from a rejected base claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2, 5-6, 8, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sekharan (EP 2749596 A1).
Concerning claim 1-2, 5-6, 8, 11, 13 Sekharan teaches a crosslinkable aqueous composition which comprises a polycarbamate and a polyaldheyde with an acid catalyst (abstract).
Sekharan further teaches a particular example of a polycarbamate used for this aqueous composiotion where the polycarbamate is an emulsion polymer made from a monomer mixture of styrene phosphoethylmethacrylate,  methyl methacrylate, hydroxyl propyl carbamate acrylate which is reacted with an ammonium persulfate radical polymerization initiator to give a polymer (paragraph 0083, 0079). Given the use of the ammonium persulfate the polymer would be an addition polymer.  This exemplary polymer is indicated to be used in aqueous dispersion formulations (paragraph 0108) The polymer polycarbamate component of the aqueous dispersion is indicated to include at least an average of  2.0 carbamate functional groups having a structure of (paragraph 0030)

    PNG
    media_image1.png
    105
    166
    media_image1.png
    Greyscale
. 
This carbamate group of the hydroxyl propyl carbamate acrylate would correspond to the claimed carbamate group where in the case of claim 5 R3 is not present and R4 is a hydrogen group or in the case of  claim 6 where R5 is a propylene group. The phosphoethylmethacrylate monomer of the example would have the claimed structure of claim 2 where R is hydroxyl and R1 is the organic linking group.  The carbamate and aldehyde groups of the aqueous dispersion are indicated to react with one another by use of an acid catalyst  (paragraph 0062) to result in a crosslinking curing reaction upon heating to provide a crosslinked composition (paragraph 0068 and 109). 

7.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munnelly (US 7,622,241 B2).
Concerning claim 1 Munnelly teaches a radiation sensitive composition (abstract) and gives an example of compositions which comprise an urethane acrylate oligomer which was prepared by reacting two parts of hexamethyle diisocyanate with two parts of hydroxyethyl methacrylate and one part of 2-(2-hydroxyethyl) piperizine (column 26 lines 5-10) and a phosmer PE compound which is an ethylene glycol methacrylate phosphate with 4-5 ethoxy groups (column 26 lines 10-15 and 60-88 Table 1) where the composition was indicated to include multiple radical initiator such as Irgacure 250 Irgacure 784 (column 25 liens 45-60 and column 26 60-68 Table 1 examples 1 and 2) which are indicated to initiate free radical polymerization  of the various free radically polymerization components upon exposure to imaging radiation (column 4 lines 35-40).  The exemplary composition is indicated to be exposed to imaging (column 27 lines 10-20) which would indicate that the indicated urethane acrylate and ethylene glycol methacrylate phosphate would react to form an addition polymer.  A urethane functional group is 
Concerning claims 2-4 as is indicated above Munnelly indicates the use of a monomer of phosmer PE compound which is an ethylene glycol methacrylate phosphate with 4-5 ethoxy groups (column 26 lines 10-15 and 60-88 Table 1). This would result in a ether linkage as is claimed and would result in the claimed structure of the moiety of the phosphorious acid group of claim 12 where R is hydroxyl and each R2 is hydrogen and there would be groups having an n value of 1 present in the composition. As such the exemplary addition polymer of Munnelly teaches the claimed polymers. 
Concerning claim 5 Munnelly as is indicated above teaches that the addition polymer incudes a group resulting from an urethane acrylate oligomer which was prepared by reacting two parts of hexamethylene diisocyanate with two parts of hydroxyethyl methacrylate and one part of 2-(2-hydroxyethyl) piperizine (column 26 lines 5-10).  This would result in the presence of the claimed structure where R3 is an organic linking group and R4 is a monovalent organic group as the reaction of the hydroxyl groups and the isocyanate groups would result in the indicated carbamate group structure. 
8.	Claim(s) 1-2, 8, 11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belowich (US 2018/0016376).
Concerning claim 1-2, 8, 11 Belowich teaches a stable aqueous dispersion of polymer particles comprising structural units of a phosphorous acid monomer and structural units of a photoinitiator monomer (paragraph 0004). The functionalized photoinitiator groups are indicated to advantageously be siguted on the surface of the latex particles and such surface functionalization provides accessibility to UV light which causes crosslinking promoted by the photoinitiator groups providing advantageous properties (paragraph 0011). .  As such the photointiator groups would be considered to be curing 

    PNG
    media_image2.png
    70
    197
    media_image2.png
    Greyscale

Where R is H or 

    PNG
    media_image3.png
    73
    127
    media_image3.png
    Greyscale
. 
Examples of the specific photoinitiator monomer which can be used include (Paragraph 0018)

    PNG
    media_image4.png
    113
    308
    media_image4.png
    Greyscale

Which includes a carbamate moiety. 
As such when this particularly indicated photoinitiator monomer is used the aqueous dispersion would include an addition polymer having the indicated addition polymer backbone with the phosphorous acid group and the carbamate functional group and the polymer would additionally comprise a curing agent as part of the polymer and as such would meet the claimed limitations. 
Concerning claim 15 Belowich further does not teach the addition of any acid catalysts and therefor would teaches that the composition is substantially free of separately added acid catalysts. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belowich (US 2018/0016376).
Concerning claim 10 Belowich teaches the composition of claim 8 as is indicated above. Belowich further teaches that that the aqueous dispersion can have neutralizing agents added to it (paragraph 0020), and that the polymer requires the presence of acid monomer units such as those of (meth)acrylic acid (paragraph 0019). The polymer formed form these acid monoemrs is indicated to be formed in conditions that are optionally buffered with a suitable base such as a dilute aqueous solution of NaCO3 (paragraph 0009).  Additionally the exemplary polymer are indicated to neutralized with a ammonium hydroxide base (paragraph 0023 and 0024) and the final compositions are indicated to include an ammonia base (paragraph 0027 Table 1). Also the indication of the (meth) acrylic acid monomers indicate that salts can be used for the monomer (paragraph 0007) which would create the same structure as using an acid monomer and then neutralizing it with a base. These neutrazlizations by use of a base or of having an acid salt monomer present would be considered to be an indication of an anionic salt group containing addition polymer as the portion of the salt group which is present on the addition polymer is an anionic group. The indication of the addition polymer is neutralized with a base is considered to be a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
It would have been obvious to one of ordinary skill in the art at the time of filling to provide a polymer composition having the claimed polymer  structure of a polymer neutralized by a base and having an anionic salt group because Belowich teaches that the composition can include neutralization agents, gives exemplary compositions that are neutralized by a base and teaches that acid monomers can be in the salt form which would give the claimed anionic salt group of the addition polymer. 
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belowich (US 2018/0016376) as applied to claim 8 above, and further in view of Munnelly (US 7,622,241 B2).
Concerning claim 12 Belowich teaches the composition of claim 8 as is indicated above. 
Belowich teaches that the compsoiiton comprises phosphorous acid monomers such as dihydrogen phaphate esters of an alcohol that contains or is substituted with a polyemrizable vinyl group and examples include phophoethyl methacrylate (paragraph 0012). 
Belowich does not specifically teach that the claimed phosphorous acid moiety is used in the addition polymer. 
Munnelly is drawn to polymers that include phosphate (meth)acrylates and teaches that monomers such as (column 15 lines 15-25)

    PNG
    media_image5.png
    161
    205
    media_image5.png
    Greyscale

Are alternative monomers to one another and as such would be substantially equivalent and interchangeable with one another.  The first indicated monomer corresponds to the phosphoethyl methacrylate of Belowich and the second indicated monomer corresponds to the claimed moiety when R is OH and R2 is methyl,  and n is 2 or 3. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed phosphorous acid group  moiety in the composition of Belowich because Munnelly teaches that the monomer which results in the claimed structure is substantially equivalent and interchangeable with the phosphoethyl methacrylate monomer of Belowich. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekharan (EP 2749596 A1) as applied to claim 8 above, and further in view of Munnelly (US 7,622,241 B2).
	Concerning claim 12 Sekharan teaches composition of claim 8 as is indicated above which uses a monomer of phoshoethyl methacycrylate (paragraph 0083, 0079)
Belowich does not specifically teach that the claimed phosphorous acid moiety is used in the addition polymer. 
Munnelly is drawn to polymers that include phosphate (meth)acrylates and teaches that monomers such as (column 15 lines 15-25)

    PNG
    media_image5.png
    161
    205
    media_image5.png
    Greyscale

Are alternative monomers to one another and as such would be substantially equivalent and interchangeable with one another.  The first indicated monomer corresponds to the phosphoethyl methacrylate of Sekharan and the second indicated monomer corresponds to the claimed moiety when R is OH and R2 is methyl,  and n is 2 or 3. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed phosphorous acid group  moiety in the composition of Sekharan because Munnelly teaches that the monomer which results in the claimed structure is substantially equivalent and interchangeable with the phosphoethyl methacrylate monomer of Sekharan. 

12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekharan (EP 2749596 A1) as applied to claim 8 above, and further in view of Fringant (US 2009/0054583 A1).
Concerning claim 9 Sekharan teaches the aqueous dispersion of claim 8 as is indicated above. 
Sekharan does not teach or suggest the claimed Mz value of the addition polymer. 
Fringant is drawn to an aqueous dispersion (paragraph 0001) which comprises a polymer having at least one phophonate acid group (paragraph 0044). Fringant teaches that the copolymer which comprising the phosphonate acid group has a number average molar mass of preferably greater than or equal to 18,000 g/mol preferably less than or equal to 30,000 g/mol (paragraph 0036) and has a polydispersity index (Mw/Mn) of preferably less than or equal to 2.5 (paragraph 0037). This would give a weight average molecular mass of from 75,000 g/mol to 18,000 g/mol as the minimum polydispersity index is 1.  The z average molecular weight is different from the Mw molecular weight in a way that is similar to the difference of the Mn molecular weight to the Mw molecular weight.  The Mw/Mn value will have a minimum value of 1 and a low polydispersity index indicates that the polymer chains would all have similar chain lengths which would result in a Mz value which is closer to the Mw value.  As such the Mz value would have a minimum value of 18,000 g/mol and would provide an overlapping range with the claimed range of from 20,000 to 500,000 g/mol.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art to use the claimed z average molecular weight of the polymer of Sekharan in the aqueous dispersion of Sekharan because Frringant teaches that an overlapping range with the claimed range of the molecular weight provides a phosphorous acid containing polymer with a useful molecular weight to give a polymer that can be easily made in to a aqueous dispersion.  


Allowable Subject Matter
13.	Claim 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed limitations of the addition polymer having the specific carbamate functional group or the aqueous resinous dispersion comprising the specifically indicated curing agent. 
Conclusion
14. 	Claims 1-6, 8-13 and 15 are rejected. Claims 7 and 14 are objected to as being dependent from a rejected base claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763